ORDER
Respondent has been indicted on one count of violating 18 U.S.C. § 1623 by knowingly making a false declaration while testifying under oath before a Grand Jury of the United States in the District Court of South Carolina. The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR. Petitioner consents to the relief sought by the Office of Disciplinary Counsel.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
/s/ Jean H. Toal, C.J.
FOR THE COURT